 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10    UNITED STATES OF AMERICA,

11                Plaintiff,

12                v.                                          Case No. 2:18-CV-00525-JAD-PAL

13    DOUGLAS H. CLARK, et al.                                MONEY JUDGMENT

14             Defendants.

15
              Pursuant to the Joint Motion for Entry of Money Judgment filed by Plaintiff the United
16
     States of America and Defendant DOUGLAS H. CLARK, JUDGMENT IS HEREBY
17
     ENTERED in favor of the United States and against Defendant DOUGLAS H. CLARK, A
18
     PROFESSIONAL CORPORATION (DHC PC). DHC PC is liable for unpaid taxes in the amount
19
     of $649,005.16, plus statutory interest and other statutory additions as provided by law, pursuant
20
     to 26 U.S.C. §§ 6601, 6621, 6622, and 28 U.S.C. § 1961(c), from February 28, 2018, until paid.
21

22
               6/3/2019
23   Dated:
                                                          JENNIFER A. DORSEY
                                                          United States District Judge
